DETAILED ACTION

Status
1.	This Office Action is responsive to claims filed for Application No. 17095629 on October 19, 2021. Please note claims 1-21 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2018/0226454 A1), hereinafter referred to as Liu.

Regarding claim 1, Liu teaches: A touch display device, i.e. touch display panel of fig. 1a-1b (see para. 21 disclose FIG. 1a is a schematic diagram illustrating a touch display panel provided by an embodiment of the present disclosure, and FIG. 1b is a sectional view along line A-A' in FIG. 1a, or see touch display panel of fig. 1a-1b reasonably illustrate what one of ordinary skill in the art at the time the invention was filed would reasonably consider identical or equivalent to a touch display device, as claimed), comprising: 
a display panel, i.e. substrate 100 of fig. 1a-1b and/or thin-film encapsulation layer 103 of fig. 1a-1b, in which a plurality of touch electrodes, i.e. touch electrode 104 of fig. 1a-1b, are disposed (see para. 21 disclose with reference to fig. 1a and fig. 1b, the touch display panel includes: a substrate 100; an array of thin-film transistors 101, an organic light-emitting unit 102 and a thin-film encapsulation layer 103 which are successively laminated on the substrate 100; and a touch electrode 104, arranged at a side, which is facing away from the organic light-emitting unit 102, of the thin-film encapsulation layer 103, or see touch display panel of fig. 1a-1b in which a plurality of touch electrodes 140 are disposed of fig. 1a-1b reasonably illustrate what one of ordinary skill in the art at the time the invention was filed would reasonably consider identical or equivalent to a display panel in which a plurality of touch electrodes are disposed); 
at least one dam, i.e. first dam 105 of fig. 1a-1b and/or second dam 106 of fig. 1a-1b, protrudes such that the at least one dam, i.e. first dam 105 of fig. 1a-1b and/or second dam 106 of fig. 1a-1b, is stacked higher than surroundings in a non-display area, i.e. border areas Fa of 
a plurality of touch lines, i.e. touch electrode lead 110 of fig. 1b, disposed in a direction intersecting the at least one dam, i.e. first dam 105 of fig. 1a-1b and/or second dam 106 of fig. 1a-1b (see para. 37 disclose when the touch electrode lead 110 electrically connected with the touch electrode is connected with the flexible circuit board 109 disposed in the bonding area BA, the touch electrode lead needs to cross the first dam 105 and the second dam 106, or see touch electrode lead 110 disposed in a direction intersecting the first dam 105 of fig. 1a-1b and/or second dam 106 of fig. 1a-1b reasonably illustrate what one of ordinary skill in the art at the time the invention was filed would reasonably consider identical or equivalent to a plurality of touch lines disposed in a direction intersecting the at least one dam, as claimed); 
an encapsulation layer disposed on the at least one dam, the encapsulation layer reducing foreign matter from penetrating into a lower portion of a display area of the display panel (Fig. 1b, Fig. 2, [0033], discloses thin-film encapsulation layer 103 is disposed over the first dam 105 and first dam 105 is served as a cutoff area of the organic material, and the cutoff area described herein means that the first dam can be used as a barrier of the jet-printed ink droplets of organic 
wherein the plurality of touch lines are disposed to contact an inclined portion of the encapsulation layer disposed on an inclined surface of the at least one dam (Figs. 1, discloses the plurality of touch electrode lead 110 are disposed to contact on inclined portion of the thin-film encapsulation layer 103 as illustrated in figure), and a lower portion of the encapsulation layer disposed to contact an end of a bottom surface of the at least one dam and disposed on a layer on which the at least one dam is disposed (see Fig. 1B, Fig. 2, discloses the lower/bottom surface/layer of the thin-film encapsulation layer 103 is disposed to contact an end of the first dam and disposed on a substrate on which the dam is disposed).
Liu does not explicitly teach but implicitly teaches a stepped thickness-gap area in which a boundary portion of the non-display area or both sides of the dam, i.e. first dam 105 of fig. 1a-1b and/or second dam 106 of fig. 1a-1b, has a stepped thickness-gap structure (see para. 43 disclose the height of the organic material 200 herein may be equal to the height of the first dam, or may also be equal to the height of the second dam, and may also be an average value of the height of the first dam and the height of the second dam, so that the undulate state between the first dam and the second dam is changed to a stepped shape with a relatively small height difference, or see both sides of the first dam 105 and/or second dam 106 has a stepped thickness-gap structure of fig. 4 reasonably illustrate what one of ordinary skill in the art at the time the invention was filed would reasonably consider identical or equivalent to both sides of the dam has a stepped thickness-gap structure, as claimed). Therefore, it would have been obvious to one 

Regarding claim 2, Liu teaches: The touch display device of claim 1, wherein the stepped thickness-gap area comprises a plurality of thickness-gap structures having a same width (see para. 40, or see fig. 2-4).

Regarding claim 3, Liu teaches: The touch display device of claim 1, wherein the stepped thickness-gap area comprises a plurality of thickness-gap structures having a different width (see para. 43, or see fig. 2-4).

Regarding claim 4, Liu teaches: The touch display device of claim 1, wherein the stepped thickness-gap area comprises a plurality of thickness-gap structures whose width decreases as it moves away from a display area of the display panel or the dam (see para. 43, or see fig. 2-4).

Regarding claim 5, Liu teaches: A display panel, i.e. touch display panel of fig. 1a-1b (see para. 21 disclose FIG. 1a is a schematic diagram illustrating a touch display panel provided by an embodiment of the present disclosure, and FIG. 1b is a sectional view along line A-A' in 
an encapsulation layer, i.e. thin-film encapsulation layer 103 of fig. 1a-1b, for reducing foreign matter from penetrating into a lower portion, i.e. light emitting layer, of a display area, i.e. active area AA of fig. 1a-1b, of the display panel, i.e. touch display panel of fig. 1a-1b (see para. 21 disclose with reference to fig. 1a and fig. 1b, the touch display panel includes: a substrate 100; an array of thin-film transistors 101, an organic light-emitting unit 102 and a thin-film encapsulation layer 103 which are successively laminated on the substrate 100; and a touch electrode 104, arranged at a side, which is facing away from the organic light-emitting unit 102, of the thin-film encapsulation layer 103, or see para. 33 disclose the thin-film encapsulation layer 103 is disposed on the organic light-emitting unit 102 for protecting the light-emitting layer and other thin layers against the influence of external moisture, oxygen and the like, or see para. 30 disclose the light-emitting layer includes an organic emitting layer for protecting the light-emitting layer and other thin layers against the influence of external moisture, oxygen and the like from penetrating into a light emitting layer of an active area AA of the touch display panel of fig. 1a-1b reasonably illustrate what one of ordinary skill in the art at the time the invention was filed would reasonably consider identical or equivalent to an encapsulation layer for reducing foreign matter from penetrating into a lower portion of a display area of the display panel, as claimed); 
at least one dam, i.e. first dam 105 of fig. 1a-1b and/or second dam 106 of fig. 1a-1b, protrudes such that the at least one dam, i.e. first dam 105 of fig. 1a-1b and/or second dam 106 of fig. 1a-1b, is stacked higher than surroundings in a non-display area, i.e. border areas Fa of fig. 1a-1b and/or bonding area BA of fig. 1a-1b, of the display panel, i.e. touch display panel of fig. 1a-1b (see para. 22 disclose the touch display panel includes a display area AA and a non-display area surrounding the display area, where the non-display area has a first dam 105 surrounding the display area AA and a second dam 106 surrounding the first dam 105, or see 
a plurality of touch lines disposed to contact an inclined portion of the encapsulation layer disposed on an inclined surface of the at least one dam (Figs. 1, discloses the plurality of touch electrode lead 110 are disposed to contact on inclined portion of the thin-film encapsulation layer 103 as illustrated in figure) and a lower portion of the encapsulation layer disposed to contact an end of a bottom surface of the at least one dam and disposed on a layer on which the at least one dam is disposed (see Fig. 1B, Fig. 2, discloses the lower/bottom surface/layer of the thin-film encapsulation layer 103 is disposed to contact an end of the first dam and disposed on a substrate on which the dam is disposed), and disposed in a direction intersecting the at least one dam (fig. 1a-1b reasonably illustrate what one of ordinary skill in the art at the time the invention was filed would reasonably consider identical or equivalent to a plurality of touch lines disposed in a direction intersecting the at least one dam, as claimed); and
Liu does not explicitly teach but implicitly teaches to one having ordinary skill in the art at the time the invention was filed to use any combination of disclosed embodiments in order to design dams where both sides of the dam has a stepped thickness-gap structure, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious. In re Ruff, 118, USPQ, 343 (CCPA 1958). This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill of design choices.	

Regarding claim 6, Liu teaches: The display panel of claim 5, wherein the stepped thickness-gap area has a plurality of thickness-gap structures having a same width (see para. 40, or see fig. 2-4).  

Regarding claim 7, Liu teaches: The display panel of claim 5, wherein the stepped thickness-gap area has a plurality of thickness-gap structures having a different width (see para. 43, or see fig. 2-4).  

Regarding claim 8, Liu teaches: The display panel of claim 5, wherein the stepped thickness-gap area comprises a plurality of thickness-gap structures whose width decreases as it moves away from the display area or the dam (see para. 43, or see fig. 2-4).
Regarding claim 9, it is rejected for the same rationale as the rejection of either claim 1 or claim 5, since both independent apparatus claims render independent method claim 9 fully operable, and the citations supporting rejection would be redundantly stated.

Regarding claim 10, Liu teaches: The method of claim 9, wherein the photo resist comprises: a slit pattern area corresponding to a stepped thickness-gap area (see fig. 1a-1b); and a planar area corresponding to an area excluding the stepped thickness-gap area (see fig. 1a-1b).

Regarding claim 11, Liu teaches: The method of claim 10, wherein the slit pattern area comprises a plurality of separate slits having a same width (see para. 40, or see fig. 2-4).

Regarding claim 12, Liu teaches: The method of claim 10, wherein the slit pattern area comprises a plurality of separate slits having a different width (see para. 43, or see fig. 2-4).

Regarding claim 13, Liu teaches: The method of claim 10, wherein the slit pattern area comprises a plurality of separate slits whose width decreases as it moves away from the display area or the dam (see para. 43, or see fig. 2-4).

Regarding claim 14, Liu teaches: The method of claim 11, wherein the width of the plurality of separate slits varies depending on material of the photo resist (see para. 45, or see claim 18).

Regarding claim 15, Liu teaches: The method of claim 9, wherein the photo resist with the slit patterns is formed using a halftone mask or a diffraction mask (see para. 45, or see fig. 2-4).
Regarding claim 16, it is rejected for the same rationale as the rejection of claim 1, since both independent apparatus claims are similar in scope, and the citations supporting rejection would be redundantly stated.

Regarding claim 17, Liu teaches: The touch display device of claim 16, further comprising a stepped thickness-gap area in which a boundary portion of the non-display area or both sides of the dam has a stepped thickness-gap structure (see para. 43-45, or see fig. 2-4).

Regarding claim 18, Liu teaches: The touch display device of claim 17, wherein the stepped thickness-gap area comprises a plurality of thickness-gap structures having a same width (see para. 40, or see fig. 2-4).

Regarding claim 19, Liu teaches: The touch display device of claim 17, wherein the stepped thickness-gap area comprises a plurality of thickness-gap structures having a different width (see para. 45, or see fig. 2-4).

Regarding claim 20, Liu teaches: The touch display device of claim 17, wherein the stepped thickness-gap area comprises a plurality of thickness-gap structures whose width decreases as it moves away from the display area or the dam (see para. 45, or see fig. 2-4).

Regarding claim 21, it is rejected for the same rationale as the rejection of claim 5, since both independent apparatus claims are similar in scope, and the citations supporting rejection would be redundantly stated.


Response to Arguments
7.	Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive.
Applicant’s arguments are directed to the amended claims. Specifically, applicant argues that Liu fails to disclose that the plurality of touch lines are disposed to contact an inclined portion of the encapsulation layer disposed on an inclined surface of the at least one dam, and a lower portion of the encapsulation layer disposed to contact an end of a bottom surface of the at least one dam and disposed on a layer on which the at least one dam is disposed. Examiner respectfully disagrees. Liu teaches a plurality of touch lines disposed to contact an inclined portion of the encapsulation layer disposed on an inclined surface of the at least one dam (Figs. 1, discloses the plurality of touch electrode lead 110 are disposed to contact on inclined portion of the thin-film encapsulation layer 103 as illustrated in figure) and a lower portion of the encapsulation layer disposed to contact an end of a bottom surface of the at least one dam and disposed on a layer on which the at least one dam is disposed (see Fig. 1B, Fig. 2, discloses the lower/bottom surface/layer of the thin-film encapsulation layer 103 is disposed to contact an end of the first dam and disposed on a substrate on which the dam is disposed), and disposed in a direction intersecting the at least one dam (fig. 1a-1b reasonably illustrate what one of ordinary skill in the art at the time the invention was filed would reasonably consider identical or equivalent to a plurality of touch lines disposed in a direction intersecting the at least one dam as illustrated in figure, as claimed). See above rejections for full detail.

Conclusion 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cho et al. (US 20210111371 A1) teaches similar disclosures of encapsulation layer disposed on the dam (see Fig. 2). 
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
8.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693